Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1-3, 5, 6, 10 and 11 are currently under examination, wherein claim 1 has been amended in applicant’s amendment filed on July 6, 2021. Claims 4 and 7-9 have been cancelled by the applicant in the same amendment.
Status of Previous Rejections
2.	The previous rejections of claims 1-11 under 35 U.S.C. 103 as stated in the Office action dated April 21st, 2021 are maintained as follows.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3, 5, 6, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2001-138089 A) in view of JP (2015-080814 A).
	With respect to claims 1-3, 5, 6, 10 and 11, JP (‘089 A) discloses a solder paste comprising a solder alloy and a flux containing by weight 3-60% a base resin including a rosin and a terpene phenolic resin (e.g. 3-40% rosin and 3-20% terpene phenolic resin) (abstract, paragraphs [0014], [0024] and [0025]). JP (‘089 A) further discloses that 
Response to Arguments
4.	The applicant’s arguments filed on July 6, 2021 have been fully considered but they are not persuasive.	
The applicant argues that JP (‘089 A) does not teach that the flux contains a terpene phenolic resin and another resin components as claimed. In response, the examiner notes that applicant’s argument cannot be relied upon as evidence. See 
Conclusion
5.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733


7/13/2021